DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dominic Goudreault on 6/13/2022.

The application has been amended as follows: 

Claim 19, line 7, change “the passage” to --a passage--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  In regard to claim 1, the prior art fails to provide, teach or suggest a second connector portion selectively connected to the body via the first connector portion, at least one of the first body portion and the second connector portion defining at least one recess for permitting gas exchange in and out of the casing. In regard to claim 19, the prior art fails to provide, teach or suggest the step of removing gas contained in the casing via a recess defined by the pass-through connector and disposed externally of the casing, the gas being removed flowing sequentially from the casing, past the gasket and through the recess; after removing gas contained in the casing, introducing the at least one gas in the casing via the recess, the at least one gas being introduced flowing sequentially through the recess, past the gasket and into the casing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
6/13/2022


/THO D TA/Primary Examiner, Art Unit 2831